Order entered June 29, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00100-CR

              CHRISTOPHER ROMMELL MCKINNEY, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                 On Appeal from the 194th Judicial District Court
                              Dallas County, Texas
                      Trial Court Cause No. F19-75306-M

                                     ORDER

         We REINSTATE this appeal.

         On June 23, 2021, we abated this appeal and ordered the trial court to

appoint new counsel. Appointed counsel Michael Mowla filed his appearance on

June 28, 2021.

         We DIRECT the Clerk to list Michael Mowla as counsel in the above

appeal. All future notices shall be sent to Mr. Mowla at the address on file with the

Court.
      On the Court’s own motion, we ORDER appellant’s brief due by August

30, 2021.

      We DIRECT the Clerk to send copies of this order to the Honorable Ernest

White, Presiding Judge, 194th Judicial District Court; to Michael Mowla; to the

Dallas County District Attorney; and to Christopher Rommell McKinney, TDCJ

#02306260, Alfred Hughes Unit, Rt. 2 Box 4400, Gatesville, TX 76597.




                                          /s/   ROBERT D. BURNS, III
                                                CHIEF JUSTICE